FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities THIS FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (“Lease”) is executed and delivered as of this 31st day of July, 2009 and is entered into by OHI ASSET III (PA) TRUST, a Maryland business trust (“Lessor”), the successor by merger to OHI Asset II (OH), LLC, a Delaware limited liability company, and Ohio Lessor – Waterford & Crestwood, Inc., a Maryland corporation, the address of which is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, OMG MSTR LSCO, LLC, an Ohio limited liability company (“Lessee One”), the successor by merger to CSC MSTR LSCO, LLC, and OMG LS LEASING CO., LLC, an Ohio limited liability company (“Lessee Two”, and collectively with Lessee One, “Lessee”), the address of which is 4700 Ashwood Drive, Suite 200, Cincinnati, OH 45241. RECITALS The circumstances underlying the execution and delivery of this Lease are as follows: A.Lessee and Lessor have executed and delivered to each other a Second Consolidated Amended and Restated Master Lease dated as of April 18, 2008, (the “Existing Master Lease”) pursuant to which Lessee leases from Lessor certain healthcare facilities located in Ohio and Pennsylvania. B.Lessor and Lessee desire to amend the Existing Master Lease to reallocate certain capital improvement funds among certain of the Facilities. The parties agree as follows: 1.Definitions. (a)Any capitalized term used but not defined in this Amendment will have the meaning assigned to such term in the Existing Master Lease. (b)From and after the date of this Amendment, each reference in the Transaction Documents to the Existing Master Lease, means the Existing Master Lease as modified by this Amendment. 2.Schedule 9.3.Schedule 9.3 to the Existing Master Lease is hereby amended and restated in its entirety by Schedule 9.3 to this Amendment. 3.Section 38.4.Section 38.4 of the Existing Master Lease is amended and restated in its entirety as follows: 38.4Option Price.If Lessee exercises its option to purchase the Lessee Option Property as set forth in this Lease, the purchase price for the Lessee Option Property (the “Lessee Purchase Price”) to be paid by Lessee shall be equal to the greater of (i) the Minimum Purchase Price (listed below), and (ii) the Allocated Purchase Price (listed below) plus 50% of the amount, if any, that (A) the Fair Market Value of the Lessee Option Facilities on the date of exercise of the option exceeds (B) the Allocated Purchase Price. Facility Allocated Purchase Price Minimum Purchase Price Northwestern Center $ $ Columbus Center $ $ Golden Years Healthcare Center $ $ Oak Grove Center $ $ Total $ $ The Lessee Purchase Price shall be payable by Lessee in immediately available funds at closing.The Lessee Option Deposit shall be applied against the Lessee Purchase Price at closing. Lessee shall also pay the cost of any revenue or transfer stamps required to be affixed to the deeds, and all reasonable expenses, disbursements and reasonable attorneys’ fees incurred by Lessor in the sale transaction. 4.Section 31.1.Section 31.1 of the Existing Master Lease is hereby amended and restated in its entirety as follows: 31.1Notices.Any notice, request or other communication to be given by any party hereunder shall be in writing and shall be sent by registered or certified mail, postage prepaid, or by hand delivery or facsimile transmission to the following address: To Lessee orCommuniCare Family of Companies Maryland Borrowers:4700 Ashwood Drive, Suite 200 Cincinnati, OH 45241 Attn: Stephen L. Rosedale Telephone No.:(513) 489 - 7100 Facsimile No.:(513) 489-7199 With copy toBenesch, Friedlander, Coplan & Aronoff LLP (which shall not2ower constitute notice):200 Public Square Cleveland, OH 44114-2378 Attn:Harry M. Brown Phone: (216) 363-4606 Fax: (216) 363-4588 To Lessor:OHI ASSET III (PA) TRUST c/o Omega Healthcare Investors, Inc. 200 International Circle, Suite 3500 Hunt Valley, MD 21030 Attn.: Daniel J. Booth Telephone No.: (410) 427-1700 Facsimile No.:(410) 427-8800 And with copy toDoran Derwent, PLLC (which shall not 125 Ottawa Ave., N.W., Suite 420 constitute notice): Grand Rapids, Michigan 49503 Attn: Mark E. Derwent Telephone No.: (616) 451-8690 Facsimile No.: (616) 451-8697 or to such other address as either party may hereafter designate. Notice shall be deemed to have been given on the date of delivery if such delivery is made on a Business Day, or if not, on the first Business Day after delivery. If delivery is refused, Notice shall be deemed to have been given on the date delivery was first attempted. Notice sent by facsimile transmission shall be deemed given upon confirmation that such Notice was received at the number specified above or in a Notice to the sender.If Lessee has vacated the Leased Properties, Lessor’s Notice may be posted on the door of a Leased Property. 5.Execution and Counterparts.This Amendment may be executed in any number of counterparts, each of which, when so executed and delivered, shall be deemed to be an original, but when taken together shall constitute one and the same Amendment. 6.Headings.Section headings used in this Amendment are for reference only and shall not affect the construction of the Amendment. 7.Enforceability of Transaction Documents.Except as expressly and specifically set forth herein, the Transaction Documents remain unmodified and in full force and effect.In the event of any discrepancy between any other Transaction Document and this Amendment, the terms and conditions of this Amendment will control and such other Transaction Document is deemed amended to conform hereto. SIGNATURE PAGES FOLLOW Signature Page to FIRST AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities LESSOR: OHI ASSET III (PA) TRUST By: OHI Asset (PA), LLC, a Delaware limited liability company, its sole trustee By:Omega Healthcare Investors, a Maryland corporation, its sole member By: Name:Daniel J. Booth Title:Chief Operating Officer THE STATE OF MARYLAND) ) COUNTY OFBALTIMORE) This instrument was acknowledged before me on the day of , 2009, by Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors, Inc., a Maryland corporation, the sole member of OHI Asset (PA), LLC, a Delaware limited liability company, the sole trustee of OHI Asset III (PA) Trust, a Maryland business trust, on behalf of said business trust. Notary Public Signature Pageof 2 Signature Page to FIRST AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities LESSEE: OMG MSTR LSCO, LLC By:HEALTH CARE HOLDINGS, LLC, its Sole Member By: Name:Charles R. Stoltz Title:Treasurer OMG LS LEASING CO., LLC By:OMG RE HOLDINGS, LLC, its Sole Member By: Name:Charles R. Stoltz Title:Treasurer THE STATE OF MARYLAND) ) COUNTY OF BALTIMORE) This instrument was acknowledged before me on the day of , 2009, by Charles R. Stoltz, the Treasurer of HEALTH CARE HOLDINGS, LLC, an Ohio limited liability company, the sole member of OMG MSTR LSCO, LLC, an Ohio limited liability company, and of OMG RE HOLDINGS, LLC, an Ohio limited liability company, the sole member of OMG LS LEASING CO., LLC, an Ohio limited liability company, on behalf of said companies. Notary Public Signature Pageof 2 RATIFICATION to FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities The undersigned hereby ratify and affirm their respective Guaranties, Pledge Agreements, Security Agreements, Subordination Agreements and other Transaction Documents, and acknowledge and agree that the performance of the Loan Agreement and the Master Lease and obligations described therein are secured by their Guaranties, Pledge Agreements, Security Agreement, Subordination Agreement and other Transaction Documents on the same terms and conditions in effect prior to this Amendment. CITY VIEW BORROWERS: CITY VIEW NURSING & REHAB, LLC CLEVELAND NH ASSET, LLC By: Name:Charles R. Stolz Title:CFO and Treasurer MARYLAND BORROWERS: BEL PRE LEASING CO, LLC RIDGE (MD) LEASING CO, LLC MARLBORO LEASING CO, LLC FAYETTE LEASING CO, LLC LIBERTY LEASING CO, LLC HOWARD LEASING CO, LLC PALL MALL LEASING CO, LLC WASHINGTON (MD) LEASING CO, LLC MARYLAND NH ASSET, LLC By: Name:Charles R. Stolz Title:CFO and Treasurer SUBLESSEES: BELMORE LEASING CO., LLC WYANT LEASING CO., LLC BRECKSVILLE LEASING CO., LLC JARVIS LEASING CO., LLC KOLBE LEASING CO., LLC PEARL LEASING CO., LLC PEARL II LEASING CO., LLC PEARL III LEASING CO., LLC MERIT LEASING CO., LLC FALLING LEASING CO., LLC FRONT LEASING CO., LLC MIDLAND LEASING CO., LLC GARDEN LEASING CO., LLC SKYLINE (PA) LEASING CO., LLC OLD LEASING CO., LLC EMERY LEASING CO., LLC AVIS LEASING CO., LLC HERITAGE (OHIO) LEASING CO., LLC GARDEN II LEASING CO., LLC WATER LEASING CO., LLC SOUTH II LEASING CO., LLC SOUTH I LEASING CO., LLC SOUTH III LEASING CO., LLC FAIRCHILD (MD) LEASING CO., LLC ROCKY RIVER LEASING CO., LLC CLIME LEASING CO., LLC ROYCE LEASING CO., LLC EAST WATER LEASING CO., LLC By: Name:Charles R. Stolz Title:CFO and Treasurer Ratification Pageof 7 RATIFICATION to FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities GUARANTORS: RESIDENT CARE CONSULTING CO., LLC HEALTH CARE FACILITY MANAGEMENT, LLC OMG ASSET OWNERSHIP, LLC OMG RE LEASING CO., LLC OMG RE HOLDINGS, LLC By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 7 RATIFICATION to FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities MANAGERS: CARNEGIE (OHIO) MANAGEMENT CO., LLC GARDEN MANAGEMENT CO., LLC MIDLAND (OHIO) MANAGEMENT CO., LLC SKYLINE (PA) MGMT CO, LLC HERITAGE (OHIO) MGMT CO, LLC AVIS (OHIO) MGMT CO, LLC SUBURBAN (OHIO) MGMT CO, LLC OLD MGMT CO, LLC BELMORE MGT. CO., LLC WYANT MGT. CO., LLC BRECKSVILLE MGT CO., LLC JARVIS MGT. CO., LLC KOLBE MGT. CO., LLC PEARL (OHIO) MGT. CO., LLC PEARL II MGT. CO., LLC PEARL III MGT. CO., LLC MERIT (OHIO) MGT. CO., LLC FALLING MGT. CO., LLC FRONT MGT. CO., LLC Each an Ohio limited liability company By: Name:Charles R. Stoltz Title:CFO and Treasurer (Managers continued on next page) Ratification Pageof 7 RATIFICATION to FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities MANAGERS (continued): WATER MGMT. CO., LLC SOUTH II MGMT. CO., LLC SOUTH I MGMT. CO., LLC SOUTH III MGMT. CO., LLC FAIRCHILD MGMT. CO., LLC ROCKY RIVER MGMT. CO., LLC CLIME MGMT. CO., LLC ROYCE MGMT. CO., LLC EAST WATER MGMT. CO., LLC BEL PRE MGMT. CO., LLC RIDGE (MD) MGMT. CO., LLC MARLBORO MGMT. CO., LLC FAYETTE MGMT. CO., LLC LIBERTY MGMT. CO., LLC HOWARD MGMT. CO., LLC PALL MALL MGMT. CO., LLC WASHINGTON (MD) MGMT. CO., LLC Each an Ohio limited liability company By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 7 RATIFICATION to FIRST AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities CONSULTANTS: CARNEGIE (OHIO) CONSULTING CO., LLC GARDEN CONSULTING CO., LLC MIDLAND CONSULTING CO., LLC SKYLINE (PA) CONSULTING CO, LLC HERITAGE (OHIO) CONSULTING CO, LLC AVIS (OHIO) CONSULTING CO, LLC SUBURBAN (OHIO) CONSULTING CO, LLC OLD CONSULTING CO, LLC BELMORE CONSULTING CO., LLC WYANT CONSULTING CO., LLC BRECKSVILLE CONSULTING CO., LLC JARVIS CONSULTING CO., LLC KOLBE CONSULTING CO., LLC PEARL CONSULTING CO., LLC PEARL II CONSULTING CO., LLC PEARL III CONSULTING CO., LLC MERIT CONSULTING CO., LLC FALLING CONSULTING CO., LLC FRONT CONSULTING CO., LLC Each an Ohio limited liability company By:RESIDENT CARE CONSULTING, LLC, their sole member By: Name:Charles R. Stoltz Title:CFO and Treasurer STATE OF OHIO ) ) SS COUNTY OF ) The foregoing instrument was acknowledged before me this day of , 2009, by Charles R. Stoltz, who is the CFO and Treasurer of each of the above listed companies, on behalf of such companies. , Notary Public County, My Commission Expires: Ratification Pageof 7 Schedule 9.3 to FIRST AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities Improvements Schedule Funds will be allocated per Facility as follows: Facility Address City ST Allocation of $3.0M CAP-EX (1) Chardon Healthcare Center 620 Water Street Chardon OH Commons at Greenbriar (ALF) 8060 South Avenue Boardman OH Greenbriar Center (a/k/a Greenbriar North) 8064 South Avenue Boardman OH Greenbriar Rehabilitation Hospital 8064 South Avenue, Ste. One Boardman OH Kent Care Center 1290 Fairchild Avenue Kent OH Northwestern Center 570 North Rocky River Drive Berea OH Columbus Center 4301 Clime Road, North Columbus OH Golden Years Healthcare Center (P.O. Box 1148) 2125 Royce Street Portsmouth OH Oak Grove Center 620 East Water Street Deshler OH - Total $ Specific improvements, budgets, and plans must be approved prior to the commencement of any improvement. Schedule 9.3 -of 1 SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities THIS SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (“Second Amendment”) is executed and delivered as of this 3rd day of November, 2009 and is entered into by OHI ASSET III (PA) TRUST, a Maryland business trust (“Lessor”), the successor by merger to OHI Asset II (OH), LLC, a Delaware limited liability company, and Ohio Lessor - Waterford & Crestwood, Inc., a Maryland corporation, the address of which is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, OMG MSTR LSCO, LLC, an Ohio limited liability company (“Lessee One”), the successor by merger to CSC MSTR LSCO, LLC, and OMG LS LEASING CO., LLC, an Ohio limited liability company (“Lessee Two”, and collectively with Lessee One, “Lessee”), the address of which is 4700 Ashwood Drive, Suite 200, Cincinnati, OH 45241. RECITALS The circumstances underlying the execution and delivery of this Second Amendment are as follows: A.Lessee and Lessor have executed and delivered to each other a Second Consolidated Amended and Restated Master Lease dated as of April 18, 2008, as amended by that certain First Amendment to Second Consolidated Amended and Restated Master Lease dated as of July 31, 2009 (as amended, the “Existing Master Lease”), pursuant to which Lessee leases from Lessor certain healthcare facilities located in Ohio and Pennsylvania. B.Lessor and Lessee desire to amend Section 9.3.3 of the Existing Master Lease. The parties agree as follows: 1.Definitions. (a)Any capitalized term used but not defined in this Second Amendment will have the meaning assigned to such term in the Existing Master Lease. (b)From and after the date of this Second Amendment, each reference in the Transaction Documents to the Existing Master Lease, means the Existing Master Lease as modified by this Second Amendment. 2.Sections 9.3.2 and 9.3.3.Sections 9.3.2 and 9.3.3 of the Existing Master Lease are hereby amended by deleting the words “December 31, 2009” in each place it occurs in each Section and inserting the words “December 31, 2010” in place thereof. 3.Schedule 9.3.Schedule 9.3 to the Existing Master Lease is hereby amended and restated in its entirety by Schedule 9.3 to this Amendment. 4.Execution and Counterparts.This Second Amendment may be executed in any number of counterparts, each of which, when so executed and delivered, shall be deemed to be an original, but when taken together shall constitute one and the same Second Amendment. 5.Headings.Section headings used in this Second Amendment are for reference only and shall not affect the construction of the Second Amendment. 6.Enforceability of Transaction Documents.Except as expressly and specifically set forth herein, the Transaction Documents remain unmodified and in full force and effect. In the event of any discrepancy between any other Transaction Document and this Second Amendment, the terms and conditions of this Second Amendment will control and such other Transaction Document is deemed amended to conform hereto. SIGNATURE PAGES FOLLOW Signature Page to SECOND AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities LESSOR: OHI ASSET III (PA) TRUST By:OHI Asset (PA), LLC, a Delaware limitedliability company, its sole trustee By:Omega Healthcare Investors, a Marylandcorporation, its sole member By: Name:Daniel J. Booth Title:Chief Operating Officer THE STATE OF MARYLAND ) ) COUNTY OF BALTIMORE ) This instrument was acknowledged before me on the day of November, 2009, by Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors, Inc., a Maryland corporation, the sole member of OHI Asset (PA), LLC, a Delaware limited liability company, the sole trustee of OHI Asset III (PA) Trust, a Maryland business trust, on behalf of said business trust. Notary Public Signature Pageof 2 Signature Page to SECOND AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities LESSEE: OMG MSTR LSCO, LLC By:HEALTH CARE HOLDINGS, LLC, its Sole Member By: Name:Charles R. Stoltz Title:Treasurer OMG LS LEASING CO., LLC By:OMG RE HOLDINGS, LLC, its Sole Member By: Name:Charles R. Stoltz Title:Treasurer THE STATE OF OHIO) ) COUNTY OF HAMILTON) This instrument was acknowledged before me on the day of November, 2009, by Charles R. Stoltz, the Treasurer of HEALTH CARE HOLDINGS, LLC, an Ohio limited liability company, the sole member of OMG MSTR LSCO, LLC, an Ohio limited liability company, and of OMG RE HOLDINGS, LLC, an Ohio limited liability company, the sole member of OMG LS LEASING CO., LLC, an Ohio limited liability company, on behalf of said companies. Notary Public Signature Pageof 2 RATIFICATION to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities The undersigned hereby ratify and affirm their respective Guaranties, Pledge Agreements, Security Agreements, Subordination Agreements and other Transaction Documents, and acknowledge and agree that the performance of the Loan Agreement and the Master Lease and obligations described therein are secured by their Guaranties, Pledge Agreements, Security Agreement, Subordination Agreement and other Transaction Documents on the same terms and conditions in effect prior to this Second Amendment. CITY VIEW BORROWERS: CITY VIEW NURSING & REHAB, LLC CLEVELAND NH ASSET, LLC By: Name:Charles R. Stoltz Title:CFO and Treasurer MARYLAND BORROWERS: BEL PRE LEASING CO, LLC RIDGE (MD) LEASING CO, LLC MARLBORO LEASING CO, LLC FAYETTE LEASING CO, LLC LIBERTY LEASING CO, LLC HOWARD LEASING CO, LLC PALL MALL LEASING CO, LLC WASHINGTON (MD) LEASING CO, LLC MARYLAND NH ASSET, LLC By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 6 RATIFICATION to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities SUBLESSEES: BELMORE LEASING CO., LLC WYANT LEASING CO., LLC BRECKSVILLE LEASING CO., LLC JARVIS LEASING CO., LLC KOLBE LEASING CO., LLC PEARL LEASING CO., LLC PEARL II LEASING CO., LLC PEARL III LEASING CO., LLC MERIT LEASING CO., LLC FALLING LEASING CO., LLC FRONT LEASING CO., LLC MIDLAND LEASING CO., LLC GARDEN LEASING CO., LLC SKYLINE (PA) LEASING CO., LLC OLD LEASING CO., LLC EMERY LEASING CO., LLC AVIS LEASING CO., LLC HERITAGE (OHIO) LEASING CO., LLC GARDEN II LEASING CO., LLC WATER LEASING CO., LLC SOUTH II LEASING CO., LLC SOUTH I LEASING CO., LLC SOUTH III LEASING CO., LLC FAIRCHILD (MD) LEASING CO., LLC ROCKY RIVER LEASING CO., LLC CLIME LEASING CO., LLC ROYCE LEASING CO., LLC EAST WATER LEASING CO., LLC By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 6 RATIFICATION to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities GUARANTORS: RESIDENT CARE CONSULTING CO., LLC HEALTH CARE FACILITY MANAGEMENT, LLC OMG ASSET OWNERSHIP, LLC OMG RE LEASING CO., LLC OMG RE HOLDINGS, LLC By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 6 RATIFICATION to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities MANAGERS: CARNEGIE (OHIO) MANAGEMENT CO., LLC GARDEN MANAGEMENT CO., LLC MIDLAND (OHIO) MANAGEMENT CO., LLC SKYLINE (PA) MGMT CO, LLC HERITAGE (OHIO) MGMT CO, LLC AVIS (OHIO) MGMT CO, LLC SUBURBAN (OHIO) MGMT CO, LLC OLD MGMT CO, LLC BELMORE MGT. CO., LLC WYANT MGT. CO., LLC BRECKSVILLE MGT CO., LLC JARVIS MGT. CO., LLC KOLBE MGT. CO., LLC PEARL (OHIO) MGT. CO., LLC PEARL II MGT. CO., LLC PEARL III MGT. CO., LLC MERIT (OHIO) MGT. CO., LLC FALLING MGT. CO., LLC FRONT MGT. CO., LLC WATER MGMT. CO., LLC SOUTH II MGMT. CO., LLC SOUTH I MGMT. CO., LLC SOUTH III MGMT. CO., LLC FAIRCHILD MGMT. CO., LLC ROCKY RIVER MGMT. CO., LLC CLIME MGMT. CO., LLC ROYCE MGMT. CO., LLC EAST WATER MGMT. CO., LLC BEL PRE MGMT. CO., LLC RIDGE (MD) MGMT. CO., LLC MARLBORO MGMT. CO., LLC FAYETTE MGMT. CO., LLC LIBERTY MGMT. CO., LLC HOWARD MGMT. CO., LLC PALL MALL MGMT. CO., LLC WASHINGTON (MD) MGMT. CO., LLC Each an Ohio limited liability company By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 6 RATIFICATION to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities CONSULTANTS: CARNEGIE (OHIO) CONSULTING CO., LLC GARDEN CONSULTING CO., LLC MIDLAND CONSULTING CO., LLC SKYLINE (PA) CONSULTING CO, LLC HERITAGE (OHIO) CONSULTING CO, LLC AVIS (OHIO) CONSULTING CO, LLC SUBURBAN (OHIO) CONSULTING CO, LLC OLD CONSULTING CO, LLC BELMORE CONSULTING CO., LLC WYANT CONSULTING CO., LLC BRECKSVILLE CONSULTING CO., LLC JARVIS CONSULTING CO., LLC KOLBE CONSULTING CO., LLC PEARL CONSULTING CO., LLC PEARL II CONSULTING CO., LLC PEARL III CONSULTING CO., LLC MERIT CONSULTING CO., LLC FALLING CONSULTING CO., LLC FRONT CONSULTING CO., LLC Each an Ohio limited liability company By:RESIDENT CARE CONSULTING, LLC, their sole member By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 6 RATIFICATION to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities STATE OF OHIO) ) SS COUNTY OF HAMILTON) The foregoing instrument was acknowledged before me this day of November, 2009, by Charles R. Stoltz, who is the CFO and Treasurer of each of the above listed companies, on behalf of such companies. , Notary Public County, My Commission Expires: Ratification Pageof 6 Schedule 9.3 to SECOND AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities Improvements Schedule Funds will be allocated per Facility as follows: Facility Address City ST Allocation of $3.0M CAP-EX (1) Chardon Healthcare Center 620 Water Street Chardon OH Commons at Greenbriar (ALF) 8060 South Avenue Boardman OH Greenbriar Center (a/k/a Greenbriar North) 8064 South Avenue Boardman OH Greenbriar Rehabilitation Hospital 8064 South Avenue, Ste. One Boardman OH Kent Care Center 1290 Fairchild Avenue Kent OH Northwestern Center 570 North Rocky River Drive Berea OH Columbus Center 4301 Clime Road, North Columbus OH Golden Years Healthcare Center (P.O. Box 1148) 2125 Royce Street Portsmouth OH Oak Grove Center 620 East Water Street Deshler OH - Total $ Specific improvements, budgets, and plans must be approved prior to the commencement of any improvement. Schedule 9.3 -Pageof 1 THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities THIS THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (“Lease”) is executed and delivered as of this 1st day of April, 2010 and is entered into by OHI ASSET III (PA) TRUST, a Maryland business trust (“Lessor”), the successor by merger to OHI Asset II (OH), LLC, a Delaware limited liability company, and Ohio Lessor – Waterford & Crestwood, Inc., a Maryland corporation, the address of which is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, OMG MSTR LSCO, LLC, an Ohio limited liability company (“Lessee One”), the successor by merger to CSC MSTR LSCO, LLC, and OMG LS LEASING CO., LLC, an Ohio limited liability company (“Lessee Two”, and collectively with Lessee One, “Lessee”), the address of which is 4700 Ashwood Drive, Suite 200, Cincinnati, OH 45241. RECITALS The circumstances underlying the execution and delivery of this Lease are as follows: A.Lessee and Lessor have executed and delivered to each other a Second Consolidated Amended and Restated Master Lease dated as of April 18, 2008, as amended by a First Amendment to Second Consolidated Amended and Restated Master Lease dated as of July 31, 2009, and a Second Amendment to Second Consolidated Amended and Restated Master Lease dated as of November 3, 2009 (the “Existing Master Lease”) pursuant to which Lessee leases from Lessor certain healthcare facilities located in Ohio and Pennsylvania. B.Lessor and Lessee desire to amend the Existing Master Lease to provide for the construction of an addition to the Golden Years Healthcare Center, 2125 Royce Street, Portsmouth OH 45662 (the “Golden Years Facility”). The parties agree as follows: 1.Definitions. (a)Any capitalized term used but not defined in this Amendment will have the meaning assigned to such term in the Existing Master Lease. (b)In addition to the other definitions contained herein, when used in this Amendment the following term shall have the following meaning: Golden Years Addition Purchase Price: means the aggregate “Funded Amount” as defined in Exhibit J of this Lease. Golden Years Additional Minimum Purchase Price: means the Golden Years Addition Purchase Price multiplied by 1.159693418 (1.025 to the fifth power). (c)From and after the date of this Amendment, each reference in the Transaction Documents to the Existing Master Lease, means the Existing Master Lease as modified by this Amendment. 2.Golden Years Addition.The construction of an addition to the Golden Years Facilities shall be governed by the provisions of Exhibit J to this Amendment. 3.Section 38.4.Section 38.4 of the Existing Master Lease is amended and restated in its entirety as follows: 38.4Option Price.If Lessee exercises its option to purchase the Lessee Option Property as set forth in this Lease, the purchase price for the Lessee Option Property (the “Lessee Purchase Price”) to be paid by Lessee shall be equal to the greater of (i) the Minimum Purchase Price (listed below) plus the Golden Years Addition Minimum Purchase Price, and (ii) the Allocated Purchase Price (listed below) plus the Golden Years Addition Purchase Price plus 50% of the amount, if any, that (A) the Fair Market Value of the Lessee Option Facilities on the date of exercise of the option exceeds (B) the Allocated Purchase Price plus the Golden Years Addition Purchase Price. Facility Allocated Purchase Price Minimum Purchase Price Northwestern Center $ $ Columbus Center $ $ Golden Years Healthcare Center $ $ Oak Grove Center $ $ Total $ $ The Lessee Purchase Price shall be payable by Lessee in immediately available funds at closing.The Lessee Option Deposit shall be applied against the Lessee Purchase Price at closing. Lessee shall also pay the cost of any revenue or transfer stamps required to be affixed to the deeds, and all reasonable expenses, disbursements and reasonable attorneys’ fees incurred by Lessor in the sale transaction. 4.Amendment to Schedule 8.2.5.Schedule 8.2.5 of the Existing Master Lease is hereby amended and restated in its entirety by Schedule 8.2.5 to this Amendment. 5.Execution and Counterparts.This Amendment may be executed in any number of counterparts, each of which, when so executed and delivered, shall be deemed to be an original, but when taken together shall constitute one and the same Amendment. 6.Headings.Section headings used in this Amendment are for reference only and shall not affect the construction of the Amendment. 7.Enforceability of Transaction Documents.Except as expressly and specifically set forth herein, the Transaction Documents remain unmodified and in full force and effect.In the event of any discrepancy between any other Transaction Document and this Amendment, the terms and conditions of this Amendment will control and such other Transaction Document is deemed amended to conform hereto. SIGNATURE PAGES FOLLOW Signature Page to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities LESSOR: OHI ASSET III (PA) TRUST By: OHI Asset (PA), LLC, a Delaware limited liability company, its sole trustee By:Omega Healthcare Investors, a Maryland corporation, its sole member By: Name:Daniel J. Booth Title:Chief Operating Officer THE STATE OF MARYLAND) ) COUNTY OFBALTIMORE) This instrument was acknowledged before me on the day of , 2010, by Daniel J. Booth, the Chief Operating Officer of Omega Healthcare Investors, Inc., a Maryland corporation, the sole member of OHI Asset (PA), LLC, a Delaware limited liability company, the sole trustee of OHI Asset III (PA) Trust, a Maryland business trust, on behalf of said business trust. Notary Public Signature Pageof 2 Signature Page to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities LESSEE: OMG MSTR LSCO, LLC By:HEALTH CARE HOLDINGS, LLC, its Sole Member By: Name:Charles R. Stoltz Title:Treasurer OMG LS LEASING CO., LLC By:OMG RE HOLDINGS, LLC, its Sole Member By: Name:Charles R. Stoltz Title:Treasurer THE STATE OF OHIO) ) COUNTY OF ) This instrument was acknowledged before me on the day of , 2010, by Charles R. Stoltz, the Treasurer of HEALTH CARE HOLDINGS, LLC, an Ohio limited liability company, the sole member of OMG MSTR LSCO, LLC, an Ohio limited liability company, and of OMG RE HOLDINGS, LLC, an Ohio limited liability company, the sole member of OMG LS LEASING CO., LLC, an Ohio limited liability company, on behalf of said companies. Notary Public Signature Pageof 2 RATIFICATION to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities The undersigned hereby ratify and affirm their respective Guaranties, Pledge Agreements, Security Agreements, Subordination Agreements and other Transaction Documents, and acknowledge and agree that the performance of the Loan Agreement and the Master Lease and obligations described therein are secured by their Guaranties, Pledge Agreements, Security Agreement, Subordination Agreement and other Transaction Documents on the same terms and conditions in effect prior to this Amendment. CITY VIEW BORROWERS: CITY VIEW NURSING & REHAB, LLC CLEVELAND NH ASSET, LLC By: Name:Charles R. Stolz Title:CFO and Treasurer MARYLAND BORROWERS: BEL PRE LEASING CO, LLC RIDGE (MD) LEASING CO, LLC MARLBORO LEASING CO, LLC FAYETTE LEASING CO, LLC LIBERTY LEASING CO, LLC HOWARD LEASING CO, LLC PALL MALL LEASING CO, LLC WASHINGTON (MD) LEASING CO, LLC MARYLAND NH ASSET, LLC By: Name:Charles R. Stolz Title:CFO and Treasurer SUBLESSEES: BELMORE LEASING CO., LLC WYANT LEASING CO., LLC BRECKSVILLE LEASING CO., LLC JARVIS LEASING CO., LLC KOLBE LEASING CO., LLC PEARL LEASING CO., LLC PEARL II LEASING CO., LLC PEARL III LEASING CO., LLC MERIT LEASING CO., LLC FALLING LEASING CO., LLC FRONT LEASING CO., LLC MIDLAND LEASING CO., LLC GARDEN LEASING CO., LLC SKYLINE (PA) LEASING CO., LLC OLD LEASING CO., LLC EMERY LEASING CO., LLC AVIS LEASING CO., LLC HERITAGE (OHIO) LEASING CO., LLC GARDEN II LEASING CO., LLC WATER LEASING CO., LLC SOUTH II LEASING CO., LLC SOUTH I LEASING CO., LLC SOUTH III LEASING CO., LLC FAIRCHILD (MD) LEASING CO., LLC ROCKY RIVER LEASING CO., LLC CLIME LEASING CO., LLC ROYCE LEASING CO., LLC EAST WATER LEASING CO., LLC By: Name:Charles R. Stolz Title:CFO and Treasurer Ratification Pageof 7 RATIFICATION to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities GUARANTORS: RESIDENT CARE CONSULTING CO., LLC HEALTH CARE FACILITY MANAGEMENT, LLC OMG ASSET OWNERSHIP, LLC OMG RE LEASING CO., LLC OMG RE HOLDINGS, LLC By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 7 RATIFICATION to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities MANAGERS: CARNEGIE (OHIO) MANAGEMENT CO., LLC GARDEN MANAGEMENT CO., LLC MIDLAND (OHIO) MANAGEMENT CO., LLC SKYLINE (PA) MGMT CO, LLC HERITAGE (OHIO) MGMT CO, LLC AVIS (OHIO) MGMT CO, LLC SUBURBAN (OHIO) MGMT CO, LLC OLD MGMT CO, LLC BELMORE MGT. CO., LLC WYANT MGT. CO., LLC BRECKSVILLE MGT CO., LLC JARVIS MGT. CO., LLC KOLBE MGT. CO., LLC PEARL (OHIO) MGT. CO., LLC PEARL II MGT. CO., LLC PEARL III MGT. CO., LLC MERIT (OHIO) MGT. CO., LLC FALLING MGT. CO., LLC FRONT MGT. CO., LLC Each an Ohio limited liability company By: Name:Charles R. Stoltz Title:CFO and Treasurer (Managers continued on next page) Ratification Pageof 7 RATIFICATION to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities MANAGERS (continued): WATER MGMT. CO., LLC SOUTH II MGMT. CO., LLC SOUTH I MGMT. CO., LLC SOUTH III MGMT. CO., LLC FAIRCHILD MGMT. CO., LLC ROCKY RIVER MGMT. CO., LLC CLIME MGMT. CO., LLC ROYCE MGMT. CO., LLC EAST WATER MGMT. CO., LLC BEL PRE MGMT. CO., LLC RIDGE (MD) MGMT. CO., LLC MARLBORO MGMT. CO., LLC FAYETTE MGMT. CO., LLC LIBERTY MGMT. CO., LLC HOWARD MGMT. CO., LLC PALL MALL MGMT. CO., LLC WASHINGTON (MD) MGMT. CO., LLC Each an Ohio limited liability company By: Name:Charles R. Stoltz Title:CFO and Treasurer Ratification Pageof 7 RATIFICATION to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities CONSULTANTS: CARNEGIE (OHIO) CONSULTING CO., LLC GARDEN CONSULTING CO., LLC MIDLAND CONSULTING CO., LLC SKYLINE (PA) CONSULTING CO, LLC HERITAGE (OHIO) CONSULTING CO, LLC AVIS (OHIO) CONSULTING CO, LLC SUBURBAN (OHIO) CONSULTING CO, LLC OLD CONSULTING CO, LLC BELMORE CONSULTING CO., LLC WYANT CONSULTING CO., LLC BRECKSVILLE CONSULTING CO., LLC JARVIS CONSULTING CO., LLC KOLBE CONSULTING CO., LLC PEARL CONSULTING CO., LLC PEARL II CONSULTING CO., LLC PEARL III CONSULTING CO., LLC MERIT CONSULTING CO., LLC FALLING CONSULTING CO., LLC FRONT CONSULTING CO., LLC Each an Ohio limited liability company By:RESIDENT CARE CONSULTING, LLC, their sole member By: Name:Charles R. Stoltz Title:CFO and Treasurer STATE OF OHIO ) ) SS COUNTY OF ) The foregoing instrument was acknowledged before me this day of , 2010, by Charles R. Stoltz, who is the CFO and Treasurer of each of the above listed companies, on behalf of such companies. , Notary Public County, My Commission Expires: Ratification Pageof 7 Exhibit J to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities [Attached] Schedule 8.2.5 to THIRD AMENDMENT TO SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE Multiple Facilities [Attached]
